Notice of Pre-AIA  or AIA  Status
1.		The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application, Amendments and/or Claims
2.		The amendment dated 5/21/2020 is acknowledged and entered into record. Claim 1 is amended. New claims 21-22 are added. Claims 1-12 and 21-22 are currently pending. 
3.		Claims 1-12 and 21-22, drawn to a method of expressing a neuropeptide in a neuron of a subject, are under consideration in the instant application.

Priority 
4.		Upon consideration of Applicant’s persuasive arguments pointing to specific page and line numbers within the provisional application that describe the limitations claimed, claims 1-12, and 21-22 get the benefit of the effective filing date of 2 November 2017, the date that provisional Application No. 62/580,846, was filed.  
 
Rejections withdrawn

5.		Upon consideration of Applicant’s persuasive arguments showing that according to the cited Andero et al reference, the expression of Tac-2 and DREADD Gi-coupled receptor (conditional receptor) are in different animals, the rejection under 35 U.S.C. 102 is withdrawn.
6.		Upon re-consideration of the reference teachings, the rejections under 35 USC 103 are withdrawn.
New Rejections 
Claim Rejections - 35 USC § 103
		The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


7.		Claims 1, 3-6, 10-11 and 21, are rejected under AIA  35 U.S.C. 103 as being unpatentable over Andero et al (Neuron 83: 444-454, 2014), in view of Qi et al (USPGPB  20170198308, 7/13/17), and as evidenced by Nation et al (J Neurophysiol 115: 3123-3129, 2016).
8.		The claims are directed to a method of expressing a neuropeptide in a neuron of a subject comprising administering to the neuron in the subject, a first nucleic acid encoding the neuropeptide, and operably linked to a promoter, whereby the neuropeptide is expressed in the neuron; administering a second nucleic acid encoding a conditional receptor configured to alter the polarity of the neuron after addition of an agonist, and which is operably linked to the first or a second promoter, whereby the receptor is expressed in the neuron; and applying (administering) the agonist or stimulus to the neuron changes the polarity of the neuron expressing the neuropeptide (claim 1); wherein: the altered polarity induces an action potential by the neuron (claim 3); the neuron is neuropeptidergic (claim 4), such as those listed in claim 21; the neuropeptide is a neurokinin (claim 5) selected from the group recited in claim 6. Claim 10 recites that the administration comprises the first nucleic acid in a first vector and the second nucleic acid in a second vector. Claim 11 recites that the first or second vector is an AAV.
9.		Andero et al teach that the centromedial amygdala is the brain region for fear expression and that Tac2 gene (in rodents) encoding neurokinin B or NkB is expressed in neurons of this region (neuropeptidergic neurons), and is required for the modulation of fear memory (Abstract; Figures 3A, B). The reference teaches that mice were infused in the CeA (central nucleus of the amygdala) with Tac2 gene (lentvirus-Tac2) operably linked to Ubc promoter resulting in overexpression of Tac2 in amygdala neurons (Figure 5B, 5E; page 448, col 1). In another set of experiments, the reference teaches administering DREADD (conditional receptor) using the Tac2-Cre- and Tac2-Cre+ mice (subject), resulting in expression of the receptor in the Tac2 cells within the amygdala, but not in any other region of the brain. Note that the mice administered with DREADD, are expressing both of the nucleic acid constructs as recited in independent claim 1. The reference also teaches administration of clozapine-N-oxide (CNO), wherein CNO binds to DREADD (para spanning pages 448 and 449), and wherein the DREADD expression in mice results in temporarily silencing the activity of Tac2 expressing neurons (Figures 6D, 6E, 6F), thereby indicating that administering clozapine changes the release properties of neurokinin, and alters the polarity of the neuron (see paras 0069 and 0007 of instant specification, which teaches that altered polarity is associated with the release of a neuropeptide from a neuropeptidergic neuron like central nucleus of the amygdala (CeA) expressing Tac2 inducing a change in behavior). Andero et al teach that the conditional receptor expression results in mice showing less fear consolidation (change in behavior) (page 449, col 1, para 1). Andero et al also teach that NkB release is potassium evoked and calcium dependent, which is typical of a neuropeptide or neuromodulator (page 449, Discussion, para 1). The effect of DREADD in AAV vector followed by CNO injection, on altering polarity of neurons and increasing action potential frequency, is also evidenced by Nation et al (page 9, para 3). 
10.		Andero et al also teach that an enhanced Tac2 gene expression would result in increased NkB expression or production in the amygdala, binding to Nk3R (conditional receptor), and "promoting fear memory consolidation" (page 449, col 2, para 3). Andero et al further teach that the conditional receptor expression in mice expressing Tac2 (Tac2-Cre+), leads to less fear consolidation (change in behavior) (page 449, col 1, para 1). Still further, Andero et al teach that increased Tac2 and NkB peptide expression, and activation of its receptor "may be involved in stress sensitization and overconsolidation of fear" (page 445, col 1, Tac2-NkB-Nk3R signaling within the CeA is required for the modulation of fear memory consolidation" (Discussion, para 1), indicating obviousness in combining administration of Tac2 and receptor in the same animal.
11.		Since Andero et al teach administration of the second nucleic acid for DREADD function in transgenic mice (Tac2-Cre- or Tac2-Cre+ mice generated by administration of Tac2 nucleic acid) (para spanning pages 448-449), the subject (mice) inherently has both, the first and second nucleic acid. However, Andero et al do not teach the step of administration of the first nucleic acid encoding the neuropeptide. Rather Andero teaches administering the second nucleic acid to an animal that already has the first nucleic acid integrated into the genome.
12.		Qi et al teach methods for regulating expression of target nucleic acids in a cell (Abstract), wherein the target polynucleotide can be introduced into a cell in different ways using expression vector (para 0356). The reference teaches that gene delivery to mammalian cells can be done by using viral vectors (para 0360), wherein the vectors can be administered in vivo to target specific cells in the body, either directly, or by integration in the host genome and long-term inserted transgene expression (para 0362). That is, Qi indicates that transgenic overexpression and in vivo administration are art-recognized equivalent methods of introducing nucleic acids to animals.
13.		It would have been, therefore, obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of expressing a neuropeptide like neurokinin comprising administering the gene for NkB in lentvirus vector and DREADD gene in AAV vector in different animals; OR administering the DREADD nucleic acid in transgenic mice generated by administration of construct having Tac2 nucleic acid, as taught by Andero et al, by considering direct in vivo administration of the nucleic acid as an equivalent gene delivery method to target cells in view of the teachings of Qi et al. The person of ordinary skill would be motivated to directly administer the first nucleic acid into a neuron of the subject, as the process is quicker, less complicated and does not integrate into the genome of the subject as in Tac2-NkB-Nk3R signaling within the CeA is required for the modulation of fear memory consolidation" (Andero et al). The person of ordinary skill would have expected success because efficient delivery and expression of neuropeptides using AAVs in the CNS for applications like gene therapy for example was an ongoing effort, before the effective filing date of the instant invention.
14.		Thus, the claimed invention as a whole was prima facie obvious over the combined teachings of the prior art.

15.		Claims 1, 3-6, 10-11 and 21, are rejected under AIA  35 U.S.C. 103 as being unpatentable over Andero et al (2014) and Qi et al (Jul 2017), in view of Dissen et al (Reprod Domest Anim 52: 354-358 (1-9), April 2017), and as evidenced by Neurokinin B – Wikipedia, pages 1-6, downloaded from <https://en.wikipedia.org/wiki/Neurokinin_B>, on 2/15/2020.
16.		Claim 11 recites that the first and second vectors are AAV.
17.		The teachings of Andero et al and Qi et al are set forth above.
18.		Andero et al or Qi et al do not teach that Tac2 (first nucleic acid) is in AAV vector.
19.		Dissen et al teach the administration of Tac3 nucleic acid (encoding neurokinin B) in AAV vector to neurons of the hypothalamus of the cat, wherein Tac3 is expressed in the hypothalamus, and is essential in reproduction (Abstract; Introduction, para 2). It is noted that NkB is encoded by Tac3 in humans, and Tac2 in rodents (see Neurokinin B – Wikipedia; para 2). Dissen et al also teach that AAV or recombinant AAVs are safe vectors, exhibit diverse tropism, can be genetically modified “to alter their biological properties”, can transduce the central nervous system and can cross the blood brain barrier (page 3, para 2). 

21.		Thus, the claimed invention as a whole was prima facie obvious over the combined teachings of the prior art.

22.		Claims 1-6, 10-12, and 21 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Andero et al (2014) and Qi et al in view of Dissen et al (4/2017) and in further view of Roth BL (Neuron 89: 683-694 (1-25), 2/2016).
23.		Claim 2 recites that the changed polarity activates the neuron. Claim 12 recites that the conditional receptor is hM3DREADD, and the agonist is clozapine-N-oxide.

25.		Andero et al, Qi et al or Dissen et al do not teach that the conditional receptor is hM3DREADD.
26.		Roth teaches the use of Designer Receptors Exclusively Activated by Designer Drugs (DREADD) based chemogenetic methods for identifying neuronal circuitry, cell signaling and behavior in subjects, and understanding brain function (Abstract). The reference teaches that hM3DqDREADD (hM3DREADD) is typically used for enhancing neuronal firing in neurons (activation of neurons), and that hM3DqDREADD can be activated by clozapine-N-oxide or CNO (a metabolite of the antipsychotic drug clozapine). The reference also teaches that the DREADD molecule upon activation by CNO results in mobilization of intracellular calcium (page 4, last para), i.e. DREADD induces a change in polarity. The reference further teaches that other DREADD molecules like hM4Di can also be activated by CNO and is used for silencing neurons by hyperpolarization, and altering of ion channels (page 7, para 1, 3). The reference concludes that DREADDs in combination with CNO modulates “electrophysiology and behavior” in subjects, and is a crucial step in basic and translational neuroscience research (page 10). The reference also teaches methods for expressing the hM3DqDREADD in specific cells like neurons using promoters and AAV (page 6, para 3).
27. 		It would have been, therefore, obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of expressing a neuropeptide like neurokinin comprising administering the nucleic acid encoding NkB and that encoding hM4Di DREADD in AAV vectors, as derived from the combined teachings of Andero et al, Qi et al and Dissen et al, by using hM3DREADD in AAV, which can also be activated by CNO, in view of the teachings of Roth. The person of ordinary skill would have been motivated to use hM3 DREADD as it enhances neuronal firing and activates Gq signaling in neurons (Roth). The person of ordinary skill would be motivated to try using hM3 DREADD for studying the effect of 
28.		Thus, the claimed invention as a whole was prima facie obvious over the combined teachings of the prior art.

29.		Claims 1, 3-11 and 21 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Andero et al (2014), Qi et al (Jul 2017) and Dissen et al (April 2017), in view of Foti et al (Gene Ther 16: 1314-1319 (1-13), 2009).
30.		The claims also recite that the first and second nucleic acid are administered in a single vector AAV (claims 7, 8), which comprises the first nucleic acid under the control of a first promoter, and the second nucleic acid under the control of a first or second promoter (claim 9).
31.		The teachings of Andero et al, Qi et al and Dissen et al are set forth above.
32.		Andero et al, Qi et al or Dissen et al do not teach that the first and second nucleic acid are administered in a single vector AAV.
33.		Foti et al teach the use of a proteolytic approach for the “expression and secretion of multiple gene products from a single AAV vector”. The reference teaches a recombinant AAV vector having two genes (green fluorescence protein or GFP and galanin) under the control of one promoter, that was infused into the piriform cortex, resulting in the expression of both GFP and galanin in neurons (Abstract; page 3, para 2, 3; page 4, para 5). The reference also teaches that the administration of more than one gene from a single virus vector enhances the benefit of gene therapy from “increasing the absolute number of gene products per virus vector to the 
34. 		It would have been, therefore, obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of expressing a neuropeptide like neurokinin and DREADD comprising administering the respective encoding nucleic acids in different AAV vectors in view of the combined teachings of Andero et al, Qi et al and Dissen et al, by administering both genes in a single AAV vector in view of the teachings of Foti et al. The person of ordinary skill would have been motivated as administering different genes in a single vector would ensure that the transduced cell expresses both genes; and further the presence of a single promoter would allow one transcript, hence preventing differential promoter silencing, transcriptional interference and unequal levels of gene expression” thus leading to effective delivery of different genes to neurons (Foti et al, page 2, para 1). The person of ordinary skill would have expected success because effective delivery and expression of neuropeptides using AAVs in the CNS for applications like gene therapy for example was an ongoing effort, before the effective filing date of the instant invention.
35.		Thus, the claimed invention as a whole was prima facie obvious over the combined teachings of the prior art.

36.		Claims 1, 3-6, 10-11 and 21-22, are rejected under AIA  35 U.S.C. 103 as being unpatentable over Andero et al (2014), Qi et al (2017) and Dissen et al (2017) in view of Kűgler et al (Gene Therapy 10: 337-347, 2003).
37.		Claim 22 recites that the first promoter is a synapsin promoter.
38.		The teachings of Andero et al, Qi et al and Dissen et al are set forth above.

40.		Kűgler et al teach the use of human synapsin 1 gene promoter for restricting gene expression from an adenoviral vector strictly to neurons, thus making it beneficial for targeting therapeutic protein expression to neurons. The reference teaches that recombinant adenovirus transduces primarily glial cells, thereby are not very useful for therapeutic protein expression in neurons (Abstract). The reference also teaches that the synapsin promoter is “exceptionally useful” in vectors like AAV, lentvirus, to “completely restrict transgene expression to neurons” (page 346, col 1, para 3).
41. 		It would have been, therefore, obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of expressing a neuropeptide like neurokinin and DREADD comprising administering the respective encoding nucleic acids in different AAV vectors, wherein the first nucleic acid encoding neurokinin is under the control of Ubc promoter as taught by the combined teachings of Andero et al, Qi et al and Dissen et al, by using a synapsin promoter for restricting expression to neurons in view of the teachings of Kűgler et al. The person of ordinary skill would have been motivated as recombinant adenovirus transduces primarily glial cells, and synapsin promoter is “exceptionally useful” in vectors like AAV, lentvirus, to “completely restrict transgene expression to neurons”, thereby enhancing targeting therapeutic protein expression to neurons (Kűgler et al). The person of ordinary skill would have expected success because effective delivery and expression of neuropeptides using AAVs in the CNS for applications like gene therapy for example was an ongoing effort, before the effective filing date of the instant invention.
42.		Thus, the claimed invention as a whole was prima facie obvious over the combined teachings of the prior art.

	Applicant’s remarks:
43.		Applicant argues that Andero fails to teach that the conditional receptor induces a change in polarity of the neuron expressing the neuropeptide, and asserts that the Office Action did not provide sufficient evidence that activation of DREADD receptor would change the polarity of the neuron. Applicant provides Roth teachings to evince that DREADD receptors like hM4Di “can silence neurons without causing a change in polarity of the neuron”. Applicant therefore, states that Andero does not “explicitly or inherently” teach all elements of claim 1. Applicant argues that Nation does not cure the deficiencies of Andero, as it teaches Gq-coupled hM3D receptors, therefore, does not support that Andero’s Gi-coupled hM4Di will “necessarily alter the polarity of neurons when activated by CNO”. Applicant further argues that Andero does not teach Tac2 expression and DREADD expression in the same subject. Applicant states that while Tac2 is overexpressed in apparently wild-type mice, DREADD receptor is expressed in Tac2-Cre+ or Tac2-Cre- mice, i.e. experiments for overexpression (of neuropeptide) and neuron silencing (using DREADD) were done in “different genetic backgrounds” in the Andero reference. Applicant adds that Andero does not provide guidance to combine the two experiments. Applicant therefore, requests withdrawal of the anticipatory rejection. 
	Secondary references: Applicant argues that Dissen, Shen, and Foti fail to cure the deficiencies of Andero teaching. With respect to Roth teachings, Applicant alleges that the Office Action does not “articulate a reason with a rational underpinning” to show why a skilled artisan would “activate neurokinin expression in neurons using hM3 DREADD”, rather provides a generalized statement by Roth that “DREADD is a crucial step in basic and translational neuroscience research”. Applicant requests the withdrawal of the 103 rejections.
44.		Applicant’s arguments are fully considered, however, are found to be persuasive in part. As stated at the beginning of the Office Action, Applicant’s argument that the expression of Tac-2 and DREADD Gi-coupled receptor (conditional receptor) are in different animals in Andero teachings, is considered and found to be persuasive. The 102 rejection using Andero art is therefore, withdrawn.
45.		Applicant’s argument that the Office does not provide sufficient evidence showing that DREADD activation would change the polarity of the neuron is not persuasive. Applicant argues that Roth teaches, “it is possible that hM4D1 …might not hyperpolarize all neurons”, and therefore, indicates that the receptor can silence neurons without changing the polarity of neurons. This is not found to be persuasive as Roth teaching (page 7, para 3 as cited by Applicant) clearly sets forth DREADD action as comprising a “modest hyperpolarization” and a strong inhibition of axonal release. Roth’s following statement that hM4Di “might not hyperpolarize all neurons”, only indicates a possibility that some neurons may not be hyperpolarized, indicating others to be hyperpolarized. This certainly does not teach away from the characteristic that DREADDs induce a change in polarity of neurons. In other words, Roth et al affirmatively state that DREADDs do hyperpolarize neurons and exert an inhibition of neuronal activity, with an alternative possibility that some neurons may not be hyperpolarized. As the reference is explicitly teaching that DREADDs do elicit a modest hyperpolarization to inhibit or silence neuronal activity, the reference teachings are commensurate with the instant claims.
46.		Applicant’s argument that Nation et al teach Gq-coupled hM3D receptors, hence does not support that Andero’s hM4Di will “necessarily alter the polarity of neurons when activated by CNO”, is considered but not found to be persuasive. Firstly, as stated in the rejection, the instant specification generally teaches that an altered polarity of a neuron is associated with expression of a neuropeptide from the neuron (para 0007, lines 8-10). Secondly, as stated in the previous paragraph and in the rejection, Roth et al teach that both DREADD molecules - hM3D and hM4Di cause hyperpolarization of neurons and changed neuronal activity. Therefore, the Nation 
47.		Applicant’s argument that the Office action does not “articulate a reason with a rational underpinning” to show why a skilled artisan would “activate neurokinin expression in neurons using hM3 DREADD”, rather provides a generalized statement by Roth that “DREADD is a crucial step in basic and translational neuroscience research”, is not found to be persuasive. Roth was used for the teaching of hM3DREADD (claim 12). Besides teaching the limitations as instantly recited, Roth et al explicitly teach that hM3DREADD is typically used for enhancing neuronal firing in neurons (activation of neurons) (page 4, last para). Roth concludes that DREADDs in combination with CNO modulate “electrophysiology and behavior” in subjects, hence is a crucial step in basic and translational neuroscience research (page 10). The reference therefore, provides a person of ordinary skill in the art, the teaching suggestion and motivation to modify the method of expressing a neuropeptide like neurokinin comprising administering a nucleic acid encoding NkB and that encoding hM4Di DREADD as taught by Andero et al, and Shen et al, by using hM3DREADD, with a reasonable expectation of success.
48.		Applicant’s argument that the secondary references – Dissen, Shen and Foti do not cure the deficiencies of Andero is not found to be persuasive for reasons explained above. Contrary to Applicant’s allegations, Andero teachings are appropriate as a primary reference to render the claimed invention as obvious for reasons explained. Therefore, the instant invention as presented in claims 1-12 and 21-22 as a whole was clearly prima facie obvious over the combined teachings of the prior art.

Conclusion
42.         		49.		No claims are allowed. 
50.		The prior art considered pertinent to applicant's disclosure is as follows:
Aston-Jones, WO 2017/165747, pages 1-40, 9/28/2017 – IDS
		 (Reference teaches administration to the trigeminal ganglia of rats, of vectors with DREADD gene (hM4Di or human M4 muscarinic cholinergic Gi-coupled DREADD), wherein the promoter is a neuron specific - synapsin or tachykinin precursor 1 (Tac1). The reference teaches that Tac1 promoter driven vectors will result in expression in fewer neurons which are tachykinin positive (Fig 1; page 9, para 1, 2; page 10, para 1, 2; Ex 1, para 1; page 17, para 1; Ex 3, page 21, para 2, 3).Aston-Jones does not teach a vector comprising a nucleic acid encoding neuropeptide)).

		Greenberg WO 2017049252, pages 1-167, 3/23/2017- IDS
(Reference teaches examples treating different diseases by administering AAV vector carrying DREADD or other receptors (mutated glycine receptors), under the control of Syn or other promoters (pages 112-119).The reference does not teach administration of another vector comprising a nucleic acid encoding a neuropeptide).

Assaf et al WO 2017153995, pages 1-58, 9/14/2017 – IDS
(Reference teaches administration of DREADD (hM4D and hM3D) in AAV viral particles with synapsin promoter (para 0079, 0080, page 23). The reference does not teach administration of another vector comprising a nucleic acid encoding a neuropeptide)

		Rinker et al (Alcoholism: Clin Exptl Res 39: Supp page 235A, Abstract 898, 6/2015)
(Rinker et al teach the role of neuropeptide Y or NPY signaling in the amygdala for binge like ethanol drinking. To demonstrate that inhibition of bed nucleus of stria terminalis (BNST) projecting neurons of the CeA reduces binge-ethanol drinking, the reference teaches injecting mice with Cre-recombinase vector (AAV6-CMV-Cre-GFP) into BNST and a Cre dependent DREADD vector with synapsin promoter into the CeA, followed by administration of CNO. The reference teaches that when both vectors are combined in the same neuron, Cre drives DREADD expression, and CNO inhibits the circuit, resulting in significantly decreased binge-ethanol consumption (abstract). The reference does not teach administration of a nucleic acid encoding a neuropeptide).
		
51.		Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aditi Dutt whose telephone number is (571)272-9037.  The examiner can normally be reached on M-F 9:00am-5:00pm.
52.		If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker, can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
53.		Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov/. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/A. D./
Examiner, Art Unit 1649
16 May 2021

/DANIEL E KOLKER/
Supervisory Patent Examiner, Art Unit 1644